                        Case 3:16-cv-02043-TSH Document 86 Filed 12/10/20 Page 1 of 5



                1   JUSTIN T. BERGER (SBN 250346)
                    jberger@cpmlegal.com
                2   BETHANY M. HILL (SBN 326358)
                    bhill@cpmlegal.com
                3   COTCHETT, PITRE & McCARTHY, LLP
                    San Francisco Airport Office Center
                4   840 Malcolm Road
                    Burlingame, CA 94010
                5   Telephone: (650) 697-6000
                    Facsimile: (650) 697-0577
                6
                    Attorneys for Relator STF, LLC
                7
                                                  UNITED STATES DISTRICT COURT
                8
                                                 NORTHERN DISTRICT OF CALIFORNIA
                9
                    UNITED STATES OF AMERICA ex rel. STF,        CASE NO. 3:16-cv-02043-TSH
              10    LLC, an organization; STATE OF CALIFORNIA                            AMENDED
                    ex rel. STF, LLC, an organization,           JOINT STIPULATION AND [PROPOSED]
              11                                                 ORDER MODIFYING CASE
                                   Plaintiffs,                   MANAGEMENT DEADLINES
              12
                            v.
              13
                    CRESCENDO BIOSCIENCE, INC., a Delaware
              14    corporation; and MYRIAD GENETICS, INC., a
                    Delaware corporation,
              15
                                   Defendant.
              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
       ‫׫‬
 LAW OFFICES
COTCHETT, PITRE &
                    JOINT STIPULATION AND [PROPOSED] ORDER MODIFYING CASE
 MCCARTHY, LLP      MANAGEMENT DEADLINES; CASE NO. 3:16-cv-02043-TSH
                         Case 3:16-cv-02043-TSH Document 86 Filed 12/10/20 Page 2 of 5



                1           The Parties, by and through their undersigned counsel, hereby submit this Stipulation and
                2   [Proposed] Order to modify the Case Management Deadlines as follows:
                3           WHEREAS, Parties have been actively meeting and conferring on discovery proceedings;
                4           WHEREAS, scheduling of certain depositions and other discovery proceedings has been
                5   delayed due to COVID-19;
                6           WHEREAS, Parties agree that an extension of the closing of fact discovery deadline would
                7   facilitate resolution of the case;
                8           WHEREAS, in order to accommodate an extension for the Close of Fact Discovery, it will
                9   also be necessary to extend following dates in the Case Management Schedule;
              10            WHEREAS, no further modifications to the Case Management Schedule are anticipated;
              11            THEREFORE, IT IS HEREBY STIPULATED AND AGREED THAT THE PRE-
              12    TRIAL AND TRIAL SCHEDULE BE MODIFIED AS FOLLOWS, subject to Court approval:
              13
                                               Event                               Old Date            New Date
              14       Close of Fact Discovery                                     1/15/2021            3/15/2021
                       Disclosure of Expert Witnesses                              2/11/2021            4/12/2021
              15       Disclosure of Rebuttal Expert Witnesses                     3/11/2021            5/12/2021
              16       Close of Expert Discovery                                    4/8/2021             6/9/2021
                       Deadline to File Dispositive Motions                         5/6/2021            7/7/2021
              17       Hearing on Dispositive Motions                              6/10/2021            8/11/2021
                       Exchange of Pretrial Disclosures                            8/11/2021           10/12/2021
              18       Deadline to File Pretrial States, Motions in Limine         8/26/2021           10/27/2021
              19       and Related Documents
                       Deadline to File Oppositions to Motions in Limine           9/2/2021            11/3/2021
              20       Pretrial Conference                                        9/16/2021            11/17/2021
                       Final Pretrial Conference                                  10/14/2021           12/15/2021
              21
                       Jury Trial                                                 10/25/2021            1/10/2022
              22            IT IS SO STIPULATED.
              23

              24    Dated: December 9, 2020              COTCHETT, PITRE & McCARTHY, LLP

              25
                                                         By:     /s/ Bethan M. Hill
              26                                                 JUSTIN T. BERGER
              27                                                 BETHANY M. HILL

              28                                         Attorneys for Relator STF, LLC
       ‫׫‬
 LAW OFFICES
                    JOINT STIPULATION AND [PROPOSED] ORDER MODIFYING CASE                                               1
COTCHETT, PITRE &   MANAGEMENT DEADLINES; CASE NO. 3:16-cv-02043-TSH
 MCCARTHY, LLP
                        Case 3:16-cv-02043-TSH Document 86 Filed 12/10/20 Page 3 of 5



                1   Dated: December 9, 2020      FOLEY HOAG LLP
                2

                3                                By:    /s/ Caroline Donovan
                                                        CAROLINE DONOVAN
                4                                       GISELLE J. JOFFRE
                                                        JOANNA MCDONOUGH
                5
                                                 GREENBERG TRAURIG, LLP
                6
                                                     CAROLYN F. McNIVEN
                7                                    JEREMY P. PALMER
                                                     BRIAN Q. HALL
                8

                9                                Attorneys for Defendants Crescendo Bioscience, Inc.
              10
                                                 and Myriad Genetics, Inc.

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
       ‫׫‬
 LAW OFFICES
                    JOINT STIPULATION AND [PROPOSED] ORDER MODIFYING CASE                              2
COTCHETT, PITRE &   MANAGEMENT DEADLINES; CASE NO. 3:16-cv-02043-TSH
 MCCARTHY, LLP
                         Case 3:16-cv-02043-TSH Document 86 Filed 12/10/20 Page 4 of 5



                1                   ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
                2          I, Bethany M. Hill, attest that concurrence in the filing of this document has been obtained
                3   from the other signatories. I declare under penalty of perjury that the foregoing is true and correct.
                4          Executed this 9th day of December, 2020, at Burlingame, California.
                5

                6
                                                                          /s/ Bethany M. Hill
                7                                                         BETHANY M. HILL
                8

                9

              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
       ‫׫‬
 LAW OFFICES
                    JOINT STIPULATION AND [PROPOSED] ORDER MODIFYING CASE                                                    3
COTCHETT, PITRE &   MANAGEMENT DEADLINES; CASE NO. 3:16-cv-02043-TSH
 MCCARTHY, LLP
                        Case 3:16-cv-02043-TSH Document 86 Filed 12/10/20 Page 5 of 5


                                                           AMENDED
                1                                         [PROPOSED] ORDER
                2            PURSUANT TO THE STIPULATION, IT IS SO ORDERED THAT THE PRE-TRIAL

                3   AND TRIAL SCHEDULE BE MODIFIED AS FOLLOWS:

                4
                                               Event                         Old Date     New Date
                5
                       Close of Fact Discovery                               1/15/2021     3/15/2021
                6      Disclosure of Expert Witnesses                        2/11/2021     4/12/2021
                       Disclosure of Rebuttal Expert Witnesses               3/11/2021     5/12/2021
                7      Close of Expert Discovery                              4/8/2021      6/9/2021
                       Deadline to File Dispositive Motions                   5/6/2021     7/7/2021
                8
                       Hearing on Dispositive Motions                        6/10/2021     8/12/2021
                9      Exchange of Pretrial Disclosures                      8/11/2021    10/12/2021
                       Deadline to File Pretrial States, Motions in Limine   8/26/2021    10/27/2021
              10       and Related Documents
              11
                       Deadline to File Oppositions to Motions in Limine      9/2/2021    11/3/2021
                       Pretrial Conference                                   9/16/2021    11/18/2021
              12       Final Pretrial Conference                             10/14/2021   12/16/2021
                       Jury Trial                                            10/25/2021   1/10/2022
              13

              14
                             IT IS SO ORDERED.
              15

              16
                    Dated:     12/10/2020
              17
                                                                HON. THOMAS S. HIXSON
              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
       ‫׫‬
 LAW OFFICES
                    JOINT STIPULATION AND [PROPOSED] ORDER MODIFYING CASE                              4
COTCHETT, PITRE &   MANAGEMENT DEADLINES; CASE NO. 3:16-cv-02043-TSH
 MCCARTHY, LLP
